Title: To Alexander Hamilton from Timothy Pickering, 4 September 1798
From: Pickering, Timothy
To: Hamilton, Alexander



Trenton Sept. 4. 1798.
D. Sir,

I have recd. yours of yesterday. One or two new lawyers have settled in Luzerne County, Pennsylvania, since I left it in 1791. I am not perfectly clear in recommending any of the old ones. I have it in my power to make enquiry which I believe may be satisfactory, and will inform you of the result. The town you refer to is not Wilkesburg or Wilkesborough, but Wilkesbarré—from Jno. Wilkes and Colo. Barre.
I have this moment recollected a former inhabitant of Wilkesbarre now here, on whose knowledge and opinion I can rely. He thinks Putnam Catlin Esqr. the most eligible lawyer for such an agent as is called for. Such was my opinion also, having known him there for four or five years: but as the trust was of magnitude I wished not to rely on my own knowledge which was less intimate than that of the person of whom I have now made the enquiry. This person thinks Mr. Catlin not only the most eligible, but that his integrity may entirely be relied on & I was disposed to entertain the same opinion. I remember he always engaged with the most earnest zeal in the cause of his clients: and all his actions manifested a frankness of heart: nor has anything ever occurred, to my recollection to excite even an unfavourable suspicion of the rectitude of his character.
I am with great truth   Your respectful & obt. servt.

T. Pickering


There is a weekly mail between Philadelphia and Wilkesbarré, closing at Philaa. every Tuesday evening at sunset.
Alexander Hamilton Esqr.

☞   Reading again your letter, in which you mention the prosecution of intruders, by this agent of Mr. Church it becomes proper that I should inform you that Mr. Catlin was embarked in opinion and feelings with the Connecticut Susquehannah Company: and that he would reluctantly commence suits against the Connecticut settlers before this time, whom the Pennsylvanians call intruders. But my informer tells me that he believes all the lawyers in the county now set their faces against new instrusions.
T. P.
If Mr. Church wants an agent in Northumberland County in Pennsylvania, I would recommend Charles Hall Esqr. a lawyer at Sunbury, who has a good and increasing reputation.

